Citation Nr: 0803258	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  07-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

The veteran appeared and testified at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been made a part of 
the record.  This case has been advanced on the Board's 
docket due to the advanced age of the appellant.  See 38 
U.S.C.A. §7107 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  For the entire period of claim for increase, the 
veteran's PTSD symptomatology has more nearly approximated 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood, due to such symptoms as near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships. 

2.  For the entire period of claim for increase, the 
veteran's PTSD symptomatology has not more nearly 
approximated grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name. 




CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's service-connected PTSD symptoms more nearly 
approximated the schedular criteria for a 70 percent rating 
for the entire period of claim for increase.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in July 2006 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the veteran of what 
evidence was needed to establish the increased rating 
benefits sought on appeal, of what VA would do or had done, 
and what evidence the veteran should provide, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support his 
claim, and asked the veteran to send to VA any evidence in 
his possession that pertained to the claim.  



VA medical records, VA examination reports, personal hearing 
testimony, and other lay statements have been associated with 
the record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the increased rating issue on appeal, and that VA 
has satisfied the duty to assist.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claim that VA has not sought.  In an 
August 2006 response to VA, the veteran indicated that he had 
no other information or evidence to give to VA in support of 
his claim.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by personal hearing testimony, and 
submission of statements and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  In view of the number of atypical instances 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran's PTSD has been rated as 30 percent disabling 
from October 1994, and 50 percent disabling from August 2003.  
The present appeal arises from a July 2006 claim for 
increased rating for PTSD.  

The veteran contends generally that higher disability rating 
for his service-connected PTSD is warranted.  The veteran's 
representative has contended that the veteran's PTSD symptoms 
are significantly worse than 50 percent, and, at the personal 
hearing in December 2007, the representative requested a 70 
percent or 100 percent disability rating.  

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 50 percent disability rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or an major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF Scale score 
of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The evidence in this case includes an August 2006 VA PTSD 
examination report, which reflects the veteran's complaints 
of sleep difficulties, nightmares, visual hallucinations, 
dislike for crowds of people, and did some socializing.  
Clinical examination revealed that the veteran was vague and 
contradicted himself.  The examiner diagnosed PTSD, and 
assigned a GAF of 48.  The examiner commented that it was 
difficult to assess the frequency and severity of the 
veteran's PTSD symptoms, but the symptoms appeared to be 
moderate.  

VA treatment records dated in 2005 reflect the veteran's 
complaints or clinical findings of sleep disturbance, 
slightly restricted affect, that the veteran was prescribed 
antidepressants, that the veteran was isolated at times, and 
GAFs ranging from 55 to 61.  

At a previous VA examination in November 2003, the complaints 
or symptoms included that the veteran could not sleep well, 
could not relax, had frequent nightmares, was easily 
startled, he did not socialize much.  Clinical observation 
included significant anxiety, anxious mood and affect, and 
memory impairment.  The examiner assigned a GAF of 48. 

At the personal hearing in December 2007, the veteran 
testified that he experienced hallucinations about the war, 
including while he is driving his vehicle, sleep 
difficulties, auditory hallucinations of his deceased wife, 
felt tense and was unable to relax, he did not have friends 
but attended church, and memory problems.  He also testified 
that he took medication and saw VA doctors.  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that, for the entire period of claim for increase, the 
veteran's PTSD symptomatology has more nearly approximated 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood, due to such symptoms as near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships, as contemplated by a 70 
percent disability rating under Diagnostic Code 9411.  

The previously assigned GAF of 48 that was assigned in 2003, 
as well as the GAF of 48 assigned during the current 
increased rating claim in August 2006, represents serious 
symptoms or any serious impairment in social and occupational 
functioning due to psychiatric symptoms.  The GAF of 55 
assigned in 2005 represents moderate symptoms or moderate 
difficulty in social and occupational functioning, whereas a 
61 GAF assigned in 2005 indicates some mild symptoms, or some 
difficulty in social and occupational functioning.    

The Board further finds that the veteran's PTSD symptoms have 
not for any period of the increased rating claim manifested 
symptomatology that more nearly approximates total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name, 
as required for a higher disability rating of 100 percent 
under Diagnostic Code 9411.  Based upon the guidance of the 
Court in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007), the Board has considered whether a staged rating 
is appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  For these reasons, the Board finds that the 
schedular criteria for a 70 percent rating, but no higher, 
for service-connected PTSD have been met for the entire 
period of increased rating claim.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.  


ORDER

A disability rating of 70 percent for service-connected PTSD 
is granted for the entire period of claim, subject to the 
criteria for payment of monetary awards.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


